Title: To Benjamin Franklin from William Franklin, 3 May 1774
From: Franklin, William
To: Franklin, Benjamin


Honoured Sir
Philad. May 3d. 1774
This is to let you know that Betsy and I are here on a Visit to my Mother, who, with all the Family are in good Health. I have recd. your letter of the 18th. of Febry. by Capt. All, and a Packet containing Mauduit’s Pamphlet, and some Letters to you, by Capt. Faulkner. But none of us had a Line from you by the March Packet, which is just arrived. I have it not in my Power to write particularly to you by this Opportunity, as the Mail will be made up in less than half an Hour, and I am surrounded by Visitants. It seems your Popularity in this Country, whatever it may be on the other Side, is greatly beyond whatever it was. It is said the People propose burning, this Day, in Effigy, a certain Counsellor with whom they are highly irritated; however of this I am not certain. But you may depend, when you return here, on being received with every Mark of Regard and Affection. Your Friends in Boston, as I am told, before they heard of your running any Risk of a Dismission, were encouraging Goddard in his new Post Office, which, if successful, must have deprived you of your Salary as Postmaster General even if you had not been deprived of your Office. I have had a kind Letter from Major Skene, informing me of Lord D’s Sentiments respecting my Conduct, which has made me easy as to my Office; and I am determined not to give any just Cause of Complaint, so that if after all I should receive any Injury from that Quarter, I shall be at no Loss what to do. Betsy joins me in Duty. I am ever Honoured Sir Your ever dutiful Son
W. F.
 
Addressed: To / Dr. Benj Franklin / Craven Street / London
